Citation Nr: 0802901	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a clothing allowance for 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1989 in the United States Army. 
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Medical Center in 
Montgomery, Alabama. 
 
In December 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is associated with the claims file. 


FINDING OF FACT

The veteran uses a prosthetic device that causes damage to 
his clothing. 


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance are met.  
38 U.S.C.A. § 1162 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.810 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claims.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance 'if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  

The Board has considered the above legislation with regard to 
the matter on appeal; and, finds that no further assistance 
in developing the facts pertinent to this limited matter is 
required at this time given the favorable action taken below.

II.  Clothing Allowance

The law provides for payment of an annual clothing allowance 
for each veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the VA determines 
tends to wear out or tear the clothing of the veteran, or 
uses medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability and 
the VA determines causes irreparable damage to the veteran's 
outer garments. 38 U.S.C.A. § 1162. 
 
The implementing regulation, 38 C.F.R. § 3.810, provides in 
pertinent part that a clothing allowance may be granted when 
the following criteria are met: 
 
(1) A medical report discloses that the veteran wears or uses 
certain prosthetic or orthopedic appliances which tend to 
wear or tear clothing (including a wheelchair) because of a 
service-connected disability and such disability is the loss 
or loss of use of a hand or foot; or 
 
(2) The Chief Medical Director or designee certifies that 
because of a service-connected disability a prosthetic or 
orthopedic appliance is worn or used which tends to wear or 
tear the veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outer garments. 
 
The veteran suffered a back injury while in service.  He was 
service-connected for a vertebral fracture dislocation.  He 
was prescribed an LS Corset and Wrist Splints for his 
service-connected disability. 
 
The clothing allowance had been approved for 2003 and 2004; 
however, in 2005, the veteran was denied the allowance, as 
indicated by the August 2006 lay statement.  In November 
2005, a doctor opined that the veteran still required a back 
brace.  The veteran was sent to prosthetics for a fitting of 
a new brace.  At the hearing, the veteran indicated that he 
wears the brace often and that it causes irreparable damage 
to his outer garments. 
 
In short, the Board finds that the medical evidence of record 
would support the veteran's contention regarding extensive 
use of a back brace, and the Board has no reason to doubt the 
veteran's credibility concerning his asserted damaged 
clothing. 
 
In conclusion, entitlement to a clothing allowance is 
warranted.  While it may be argued that the competent 
evidence concerning this issue is in equipoise, in such 
cases, doubt is resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to annual clothing allowance for 2005 is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


